



Exhibit 10.1
NORTHFIELD BANK


EMPLOYMENT AGREEMENT


This employment agreement (this “Agreement”) is entered into as of the 17th day
of December, 2018, and made effective as of the 1st day of January, 2019 (the
“Effective Date”), by and between Northfield Bank (the “Bank”), a
federally-chartered savings bank with its principal offices at 1731 Victory
Boulevard, Staten Island, New York 10314-3598, and Kenneth J. Doherty
(“Executive”).


WITNESSETH:


WHEREAS, the Bank is a wholly-owned subsidiary of Northfield Bancorp, Inc., a
stock holding company chartered in the State of Delaware (the “Company”); and


WHEREAS, the Executive is currently employed as Executive Vice President and
Chief Lending Officer of the Bank; and


WHERAS, the Executive has expressed a desire to retire, effective as of June 30,
2019 (Executive’s “Retirement Date”); and


WHEREAS, the Bank desires to assure itself of the continued availability of the
Executive’s services through Executive’s Retirement Date, under the terms set
forth in this Agreement, and Executive is willing to continue to serve in the
employ of the Bank on a full-time basis on the terms and conditions hereinafter
set forth; and


WHEREAS, effective as of the Effective Date, this Agreement is intended to
supersede and replace the prior employment agreement dated January 1, 2018,
between the Bank and the Executive.


NOW, THEREFORE, in consideration of the mutual premises and covenants herein
contained, and upon the other terms and conditions hereinafter provided, the
parties hereby agree as follows:


1.
POSITION AND RESPONSIBILITIES.



During the term of Executive’s employment hereunder, Executive agrees to serve
as an Executive Vice President and Senior Credit Advisor of the Bank. In this
capacity, Executive shall perform administrative and management services for the
Bank pertaining to credit underwriting, loan origination and credit
administration. During said period, Executive also agrees to serve as an officer
and director of any subsidiary of the Bank or the Company.


2.
TERM OF EMPLOYMENT.



(a)    The term of Executive’s employment under this Agreement shall commence as
of the Effective Date and shall continue thereafter for a period of six (6)
months, through Executive’s Retirement Date (the “Term”).







--------------------------------------------------------------------------------





(b)    Notwithstanding anything contained in this Agreement to the contrary,
either Executive or the Bank may terminate Executive’s employment with the Bank
at any time during the Term of this Agreement, subject to the terms and
conditions of this Agreement.


3.
COMPENSATION AND REIMBURSEMENT.



(a)    The compensation specified under this Agreement shall constitute
consideration paid by the Bank in exchange for duties described in Section 1 of
this Agreement. The Bank shall pay Executive, as compensation, a salary at the
annual rate of $328,000 per year (“Base Salary”), pro-rated from the Effective
Date through Executive’s Retirement Date. Base Salary shall include any amounts
of compensation deferred by Executive under any employee benefit plan or
deferred compensation arrangement maintained by the Bank. Such Base Salary shall
be payable bi-weekly or, if different, in accordance with the Bank’s customary
payroll practices. Except to the extent provided in this Section 3, the Bank
shall also provide Executive with all such other benefits as are provided
uniformly to full-time employees of the Bank, on the same basis (including cost)
that such benefits are provided to other senior officers of the Bank.


(b)    In addition to the Base Salary provided for in Section 3(a), the Bank
will provide Executive with the opportunity to participate in employee benefit
plans, arrangements and perquisites substantially equivalent to those in which
Executive was participating or otherwise deriving a benefit from immediately
prior to the beginning of the term of this Agreement, and any other employee
benefit plans, arrangements and perquisites suitable for the Bank’s senior
executives adopted by the Bank subsequent to the Effective Date. Without
limiting the generality of the foregoing provisions of this Section 3(b),
Executive shall be entitled to participate in or receive benefits under any
employee benefit plans, whether tax-qualified or otherwise, including, but not
limited to, retirement plans, supplemental retirement plans, deferred
compensation plans, pension plans, profit-sharing plans, employee stock
ownership plans, stock award or stock option plans, health-and-accident plans,
medical coverage or any other employee benefit plan or arrangement made
available by the Bank in the future to its senior executives and key management
employees, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements (including designation by
the Board of eligibility to participate, if applicable). Nothing paid to
Executive under any such plans or arrangements will be deemed to be in lieu of
other compensation to which Executive is entitled under this Agreement.
Notwithstanding the foregoing provisions of this Section 3, Executive shall not
be entitled to incentive compensation and bonuses for the Term of this Agreement
under any plan or arrangement of the Bank in which Executive would otherwise be
eligible to participate, provided, however, this sentence shall not be construed
to prevent Executive from receiving incentive compensation or bonuses earned for
services performed in 2018.


(c)    In addition to the Base Salary provided for by Section 3(a) and other
compensation and benefits provided for by Section 3(b), the Bank shall pay or
reimburse Executive for all reasonable expenses incurred by Executive in
performing his obligations under this Agreement in accordance with the Bank’s
reimbursement policies. Such reimbursements shall be made promptly by the Bank,
and, in any event, not later than March 15 of the year immediately following the
calendar year in which Executive incurred such expense.


(d)    Executive shall be entitled to paid time off in accordance with the
standard policies of the Bank for senior executive officers, but in no event
less than fifteen (15) days paid time off during the Term. Executive shall
receive his Base Salary and other benefits during periods of paid time off.
Executive shall also be entitled to paid legal holidays in accordance with the
policies of the Bank. Executive shall also be entitled to sick leave in
accordance with the policies of the Bank, but in no event less than the number
of days of sick leave per year to which Executive was entitled at the Effective
Date of this Agreement.





--------------------------------------------------------------------------------







4.
OUTSIDE ACTIVITIES.



During the term of his employment hereunder, except for periods of absence
occasioned by illness, reasonable vacation periods and reasonable leaves of
absence approved by the Board, Executive shall devote substantially all his
business time, attention, skill, and efforts to the faithful performance of his
duties hereunder. Executive also may serve as a member of the board of directors
of business, trade association, community and charitable organizations subject
to the annual approval of the Board; provided that in each case such service
shall not materially interfere with the performance of his duties under this
Agreement or present any conflict of interest. Executive shall provide to the
Board a list of all organizations for which Executive serves as a director or in
a similar capacity for purposes of obtaining the Board’s approval of Executive’s
service on the boards of such organizations. Such service to and participation
in outside organizations shall be presumed for these purposes to be for the
benefit of the Bank, and the Bank shall reimburse Executive his reasonable
expenses associated therewith, except for such items that are tax deductible by
the Executive as charitable contributions. Any such reimbursements shall be made
promptly by the Bank and, in any event, not later than March 15 of the year
immediately following the calendar year in which Executive incurred such
expense.


5.
PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.



(a)    Upon the occurrence of an Event of Termination (as herein defined) during
Executive’s employment under this Agreement, the provisions of this Section 5
shall apply. As used in this Agreement, an “Event of Termination” shall mean and
include any of the following:


(i)
the termination by the Bank of Executive’s full-time employment hereunder for
any reason other than termination governed by Section 6 (Termination for Just
Cause) or termination governed by Section 7 (Termination for Disability or
Death); or



(ii)
Executive’s resignation from the Bank’s employ for any of the following reasons
(each of which shall be deemed a “Good Reason”):



(A)
the failure to continue Executive in the position of Executive Vice President,
Senior Credit Advisor of the Bank (without Executive’s consent) during the Term
hereof;



(B)
a material change in Executive’s functions, duties, or responsibilities with the
Bank, which change would cause Executive’s position to become one of lesser
responsibility, importance, or scope from the position and attributes thereof
described in Section 1, above;



(C)
a relocation of Executive’s principal place of employment by more than 35 miles
from the corporate office located at 581 Main Street, Woodbridge, New Jersey;



(D)
a material reduction in the benefits and perquisites to Executive from those
being provided as of the Effective Date of this Agreement, other than (I) a
reduction that is part of a Bank-wide reduction in pay or benefits






--------------------------------------------------------------------------------





or (II) Executive’s inability, during the Term of this Agreement, to participate
in the 2019 Management Cash Incentive Plan;


(E)
a liquidation or dissolution of the Company or the Bank, other than a
liquidation or dissolution that is caused by a reorganization that does not
affect the status of the Executive; or



(F)
a material breach of this Agreement by the Bank.



Upon the occurrence of any event described in clauses (A), (B), (C), (D), (E) or
(F), above, Executive shall have the right to elect to terminate his employment
under this Agreement by resignation upon not less than sixty (60) days prior
written Notice of Termination, as defined in Section 9(a), given within ninety
(90) days after the event giving rise to said right to elect. Thereafter, the
Bank shall have thirty (30) days to cure the Good Reason, which period may be
waived by the Bank. If the Bank cures, the Executive’s right to resign and
receive a payment shall be eliminated. Notwithstanding the preceding, in the
event of a continuing breach of this Agreement by the Bank, Executive, after
giving due notice within the prescribed time frame of an initial event specified
above, shall not waive any of his rights under this Agreement and this Section
solely by virtue of the fact that Executive has submitted his resignation,
provided Executive has remained in the employment of the Bank and is engaged in
good faith discussions to resolve any occurrence of an event described in
clauses (A), (B), (C), (D) or (F) above.


(iii)
Executive’s resignation for Good Reason or Executive’s involuntary termination
of employment by the Bank on the effective date of, or at any time following, a
Change in Control of the Bank or the Company during the term of this Agreement,
provided that in the case of Executive’s resignation for Good Reason, the
Executive provides a Notice of Termination and follows the procedures set forth
in Section 5(a)(ii) above. For these purposes, a Change in Control of the Bank
or the Company shall mean a change in control of a nature that: (i) would be
required to be reported in response to Item 5.01 of the current report on Form
8-K, as in effect on the date hereof, pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”); or (ii) without limitation
such a Change in Control shall be deemed to have occurred at such time as (a)
any “person” (as the term is used in Sections 13(d) and 14(d) of the Exchange
Act), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
25% or more of the combined voting power of Company’s outstanding securities
except for any securities purchased by the Bank’s employee stock ownership plan
or trust; or (b) individuals who constitute the Board of Directors of the
Company on the date hereof (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date hereof whose election was approved by a vote of
at least a majority of the directors shall be, for purposes of this clause (b),
considered as though he were a member of the Incumbent Board; or (c) a plan of
reorganization, merger, consolidation, sale of all or substantially all the
assets of the Bank or the Company or similar transaction in which the Bank or
Company is not the surviving institution occurs; or (d) a






--------------------------------------------------------------------------------





proxy statement is distributed soliciting proxies from stockholders of the
Company, by someone other than the current management of the Company, seeking
stockholder approval of a plan of reorganization, merger or consolidation of the
Company or similar transaction with one or more corporations or financial
institutions, and as a result of such proxy solicitation, a plan of
reorganization, merger, consolidation or similar transaction involving the
Company is approved by the requisite vote of the Company’s stockholders; or (e)
a tender offer is made for 25% or more of the voting securities of the Company
and the shareholders owning beneficially or of record 25% or more of the
outstanding securities of the Company have tendered or offered to sell their
shares pursuant to such tender offer and such tendered shares have been accepted
by the tender offeror.


(b)Upon the occurrence of an Event of Termination, on the Date of Termination,
as defined in Section 9(b), the Bank shall be obligated to pay Executive, or, in
the event of his subsequent death, his beneficiary or beneficiaries, or his
estate, as the case may be, as severance pay or liquidated damages, or both, an
amount equal to the sum of: (i) his earned but unpaid salary as of the date of
his termination of employment with the Bank; (ii) the benefits, if any, to which
he is entitled as a former employee under the employee benefit plans and
programs and compensation plans and programs maintained for the benefit of the
Bank’s or Company’s officers and employees (including, if unpaid at such time,
any bonus Executive would have earned under Section 3(b) for the 2018 calendar
year); and (iii) the remaining Base Salary that Executive would have earned, in
accordance with Sections 3(a), if he had continued his employment with the Bank
for the remaining Term of this Agreement if his termination occurs pursuant to
the provisions of Section 5(a)(i) or 5(a)(ii) during the remaining unexpired
term, if Executive’s termination occurs pursuant to Section 5(a)(iii), two (2)
years of Executive’s annual rate of Base Salary as in effect on his Date of
Termination plus two times his highest bonus and/or incentive award earned by
Executive in the two calendar years preceding the year in which Executive’s
termination occurs. Any payments hereunder shall be made in a lump sum within
thirty (30) days after the Date of Termination.


(c)Upon the occurrence of an Event of Termination occurring under Section
5(a)(i) or 5(a)(ii), the Bank will cause to be continued life insurance and
non-taxable, medical and dental and disability coverage substantially identical
to the coverage maintained by the Bank for Executive and his family prior to
Executive’s termination. Such coverage shall continue at the Bank’s expense
through the remaining unexpired Term of this Agreement. In the event of the
occurrence of an Event of Termination occurring under Section 5(a)(iii) during
the unexpired term of this Agreement, Executive shall be entitled to the
coverage set forth in this Section 5(c), at the Bank's expense, for a period of
eighteen (18) months following Executive’s Date of Termination. If the Bank
cannot provide one or more of the benefits set forth in this paragraph because
Executive is no longer an employee, applicable rules and regulations prohibit
such benefits or the payment of such benefits in the manner contemplated would
subject the Bank or Executive to penalties, then the Bank shall pay the
Executive, to the extent possible under Code Section 409A, a cash lump sum
payment reasonably estimated to be equal to the value of such benefits, with
value to be determined by the policy premium paid for such coverage by the Bank,
or for self-insured benefits provided by the Bank, the fully equivalent rate(s)
provided by the insurance provider(s), as applicable. Such cash lump sum payment
shall be made within thirty (30) days after the Date of Termination, (or if
later, the date on which it is determined that providing such benefits would
subject the Bank or Executive to penalties, or in the event Executive is a
Specified Employee (with the meaning of Treasury Regulation Section
1.409A-1(i)), and to the extent necessary to avoid penalties under Code Section
409A, no payment shall be made to Executive prior to the first day of the
seventh month following Executive’s Date of Termination. Notwithstanding the
foregoing, if making a lump sum payment for any portion of such amount would





--------------------------------------------------------------------------------





violate Code Section 409A as an “impermissible acceleration,” then such portion
would be paid to the Executive at the same time and in the same manner as the
premiums for such benefit(s) would otherwise have been paid.


(d)Notwithstanding anything herein to the contrary, in no event shall the
aggregate payments or benefits to be made or afforded to Executive under this
Agreement, either as a stand-alone benefit or when aggregated with other
payments to, or for the benefit of Executive, constitute an “excess parachute
payment” under Code Section 280G, or any successor thereto, and in order to
avoid such a result, Executive’s benefits hereunder shall be reduced, if
necessary, to an amount, the value of which is one dollar ($1.00) less than an
amount equal to three (3) times Executive’s “base amount,” as determined in
accordance with Code Section 280G. The allocation of the reduction required
hereby shall be determined by Executive, provided, however, that if it is
determined that such election by Executive shall be in violation of Code Section
409A, the allocation of the required reduction shall be pro-rata.


(e)This Agreement is intended to comply with the requirements of Code Section
409A (including the exceptions thereto), to the extent applicable, and the Bank
shall administer and interpret this Agreement in accordance with such
requirements. If any provision contained in this Agreement conflicts with the
requirements of Code Section 409A (or the exemptions intended to apply under
this Agreement), this Agreement shall be deemed to be reformed to comply with
the requirements of Code Section 409A (or the applicable exemptions thereto).
For purposes of Section 5, an “Event of Termination” as used herein shall mean
“Separation from Service” as defined in Code Section 409A and the Treasury
Regulations promulgated thereunder, provided, however, that the Bank and
Executive reasonably anticipate that the level of bona fide services Executive
would perform after termination would permanently decrease to a level that is
less than 50% of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
36-month period.


(f)Any payments or benefits payable as a result of an Event of Termination under
Sections 5(a)(i) or 5(a)(ii) shall be contingent on Executive’s execution and
non-revocation of a release (the “Release”), satisfactory to the Bank and the
Company, of all claims that Executive or any of Executive’s affiliates or
beneficiaries may have against the Bank, the Company or any affiliate, and their
officers, directors, successors and assigns, releasing said persons from any and
all claims, rights, demands, causes of action, suits, arbitrations or grievances
relating to Executive’s employment relationship, including claims under the Age
Discrimination in Employment Act (“ADEA”), but not including claims for benefits
under tax-qualified plans or other benefit plans in which Executive is vested,
claims for benefits required by applicable law or claims with respect to
obligations set forth in this Agreement that survive the termination of this
Agreement. In order to comply with the requirements of Section 409A of the Code
and the ADEA, the Release must be provided to Executive no later than the date
of his Separation from Service and Executive, the Company and the Bank must
execute the Release within twenty-one (21) days (or such longer period as may be
required by applicable law) after the date of termination without subsequent
revocation by Executive within seven (7) days after execution of the Release.


(g)Executive may voluntarily terminate his employment during the term of this
Agreement (other than for Good Reason) upon at least ninety (90) days prior
written notice to the Board of Directors of the Bank. In its discretion, the
Board of Directors may accelerate Executive’s termination date. Upon Executive’s
voluntary termination, he will receive only his compensation and vested rights
and benefits to the date of his termination. Following his voluntary termination
of employment under this Section 5(f), Executive will be subject to the
requirements and restrictions set forth in Sections 11(a) and 11(c) of this
Agreement.







--------------------------------------------------------------------------------





6.
TERMINATION FOR JUST CAUSE.



(a)    The term “Termination for Just Cause” shall mean termination because of
Executive’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, material breach of the Bank’s Code of
Ethics, material violation of the Sarbanes-Oxley requirements for officers of
public companies that in the reasonable opinion of the Board of Directors of the
Bank will likely cause substantial financial harm or substantial injury to the
reputation of the Bank, willfully engaging in actions that in the reasonable
opinion of the Board of Directors of the Bank will likely cause substantial
financial harm or substantial injury to the business reputation of the Bank,
intentional failure to perform stated duties, willful violation of any law, rule
or regulation (other than routine traffic violations or similar offenses) or
final cease-and-desist order, or material breach of any provision of the
contract.


(b)    Notwithstanding Section 6(a), the Bank may not terminate Executive for
Just Cause unless and until there shall have been delivered to him a Notice of
Termination by the Chief Executive Officer of the Bank, finding that in his good
faith opinion, Executive was guilty of conduct justifying Termination for Just
Cause. Executive shall not have the right to receive compensation or other
benefits for any period after Termination for Just Cause. During the period
beginning on the date of the Notice of Termination for Just Cause pursuant to
this Section 6(b) through the Date of Termination, any unvested stock options
and related limited rights granted to Executive under any stock option plan
shall not be exercisable nor shall any unvested awards granted to Executive
under any stock benefit plan of the Bank, the Company or any subsidiary or
affiliate thereof, vest. At the Date of Termination, any such unvested stock
options and related limited rights and any such unvested awards shall become
null and void and shall not be exercisable by or delivered to Executive at any
time subsequent to such Termination for Just Cause. In the Event of Executive’s
Termination for Just Cause, Executive shall resign as a director of the Company
and the Bank, and as a director and/or officer of any subsidiary or affiliate of
the Company and/or the Bank.


7.
TERMINATION FOR DISABILITY OR DEATH.



(a)    The Bank or Executive may terminate Executive’s employment after having
established Executive’s Disability. For purposes of this Agreement, “Disability”
shall be deemed to have occurred if: (i) Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death, or last for a
continuous period of not less than 12 months; (ii) by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months, Executive is
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Bank; or (iii)
Executive is determined to be totally disabled by the Social Security
Administration.
 
(b)    In the event of such Disability, Executive’s obligation to perform
services under this Agreement will terminate. In the event of such termination,
Executive shall continue to receive his Base Salary, as defined in Section 3(a),
at the rate in effect on the Date of Termination for period that runs through
the remaining term of this Agreement following the Date of Termination by reason
of Disability. Such payments shall be reduced by the amount of any short- or
long-term disability benefits payable to Executive under any disability program
sponsored by the Company or the Bank, and if the disability insurance payments
are excludable from Executive’s income for federal income tax purposes, such
amounts due Executive under this Section 7(b), shall be tax adjusted, assuming a
combined federal, state and city tax rate of 38%, for purposes of determining
the reduction in the payments due under this Agreement to reflect the tax-free
nature of the disability insurance payment. By way of illustration, a $100
tax-free disability insurance payment shall reduce the payment due under this
Agreement by $161.30. In addition, in the event





--------------------------------------------------------------------------------





of termination due to Executive’s Disability, the Bank will continue to provide
to Executive and his dependents for a period of one (1) year, the non-taxable
medical, dental and other health benefits that were provided by the Bank to
Executive and Executive’s family prior to the occurrence of Executive’s
Disability, on the same terms (including cost to Executive) that were being
provided to Executive immediately prior to the termination (except to the extent
such benefits are changed in their application to all continuing employees of
the Bank).


(c)    In the event of Executive’s death during the term of this Agreement, his
estate, legal representatives or named beneficiary or beneficiaries (as directed
by Executive in writing) shall be paid Executive’s Base Salary, as defined in
Section 3(a), at the rate in effect at the time of Executive’s death for a
period of one (1) year from the date of Executive’s death, and the Bank will
continue to provide Executive’s family the same non-taxable medical, dental, and
other health benefits that were provided by the Bank to Executive’s family
immediately prior to Executive’s death, on the same terms, including cost, as if
Executive were actively employed by the Bank, except to the extent the terms
(including cost) of such benefits are changed in their application to all
continuing employees of the Bank, such coverage to continue for a period of one
(1) year after the date of Executive’s death.


8.
TERMINATION UPON RETIREMENT.



Termination of Executive’s employment based on “Retirement” shall mean voluntary
termination of Executive’s employment on Executive’s Retirement Date (as defined
above). Upon Executive’s termination based on Retirement, no amounts or benefits
shall be due Executive under this Agreement. Executive shall be entitled to
receive his compensation and vested rights and benefits to the date of his
termination. Upon Executive’s termination based on Retirement, Executive will be
subject to the requirements and restrictions set forth in Sections 11(a) and
11(c) of this Agreement.


9.
NOTICE.



(a)    Any notice required under this Agreement shall be in writing and
hand-delivered to the other party. Any termination by the Bank or by Executive
shall be communicated by Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon.


(b)    “Date of Termination” shall mean (A) if Executive’s employment is
terminated for Disability, thirty (30) days after a Notice of Termination is
given (provided that he shall not have returned to the performance of his duties
on a full-time basis during such thirty (30) day period), and (B) if his
employment is terminated for any other reason, the date specified in the Notice
of Termination.


(c)    If the party receiving a Notice of Termination desires to dispute or
contest the basis or reasons for termination, the party receiving the Notice of
Termination must notify the other party within thirty (30) days after receiving
the Notice of Termination that such a dispute exists, and shall pursue the
resolution of such dispute in good faith and with reasonable diligence pursuant
to Section 20 of this Agreement. During the pendency of any such dispute,
neither the Company nor the Bank shall be obligated to pay Executive
compensation or other payments beyond the Date of Termination.













--------------------------------------------------------------------------------





10.
POST-TERMINATION OBLIGATIONS.



Executive shall, upon reasonable notice, furnish such information and assistance
honestly and in good faith to the Bank or the Company as may reasonably be
required by the Bank or the Company in connection with any litigation in which
it or any of its subsidiaries or affiliates is, or may become, a party. All
payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with this Section 10 for one (1) full year after the
earlier of the expiration of this Agreement or termination of Executive’s
employment with the Bank.


11.
NON-COMPETITION, NON-SOLICITATION AND, NON-DISCLOSURE



(a)    Upon any termination of Executive’s employment during the term of this
Agreement (other than a termination pursuant to Section 5(a)(iii)), Executive
agrees for a period of one (1) year not to directly or indirectly, solicit,
hire, or entice any of the following to cease, terminate, or reduce any
relationship with the Bank or the Company or to divert any business from the
Bank or the Company: (i) any person who was an employee of the Bank or the
Company during the term of this Agreement; or (ii) any customer or client of the
Bank or the Company. Further, Executive will not directly or indirectly disclose
the names, addresses, telephone numbers, compensation, or other arrangements
between the Bank or the Company and any individual or entity described in
Sections (i) and (ii) of this Section 11(a). The parties hereto, recognizing
that irreparable injury will result to the Bank, its business and property in
the event of Executive’s breach of this Subsection agree that in the event of
any such breach by Executive, the Bank will be entitled, in addition to any
other remedies and damages available, to an injunction to restrain the violation
hereof by Executive, Executive’s partners, agents, servants, employees and all
persons acting for or under the direction of Executive. Nothing herein will be
construed as prohibiting the Bank from pursuing any other remedies available to
the Bank for such breach or threatened breach, including the recovery of damages
from Executive.


(b)    Upon a termination of Executive’s employment hereunder as a result of
which the Bank or Company is paying Executive benefits under sections 5(a)(i) or
5(a)(ii) of this Agreement, Executive agrees not to compete with the Bank for a
period of one (1) year following such termination in any city, town or county in
which the Bank has an office or has filed an application for regulatory approval
to establish an office, determined as of the effective date of such termination,
except as agreed to pursuant to a resolution duly adopted by the Board.
Executive agrees that during such period and within said cities, towns and
counties, Executive shall not work for or advise, consult or otherwise serve
with, directly or indirectly, any entity whose business materially competes with
the depository, lending or other business activities of the Bank. The parties
hereto, recognizing that irreparable injury will result to the Bank, its
business and property in the event of Executive’s breach of this Subsection
agree that in the event of any such breach by Executive, the Bank will be
entitled, in addition to any other remedies and damages available, to an
injunction to restrain the violation hereof by Executive, Executive’s partners,
agents, servants, employees and all persons acting for or under the direction of
Executive. Nothing herein will be construed as prohibiting the Bank from
pursuing any other remedies available to the Bank for such breach or threatened
breach, including the recovery of damages from Executive.


(c)    Executive recognizes and acknowledges that the knowledge of the business
activities, plans for business activities, and all other proprietary information
of the Bank or the Company as it may exist from time to time, are valuable,
special and unique assets of the business of the Bank or the Company. Executive
will not, during or after the term of his employment, disclose any knowledge of
the past, present, planned or considered business activities or any other
similar proprietary information of the Bank or the Company to any person, firm,
corporation, or other entity for any reason or purpose whatsoever unless
expressly authorized by the Board of Directors or required by law.
Notwithstanding the foregoing, Executive may





--------------------------------------------------------------------------------





disclose any knowledge of banking, financial and/or economic principles,
concepts or ideas which are not solely and exclusively derived from the business
plans and activities of the Bank or the Company. Further, Executive may disclose
information regarding the business activities of the Bank or the Company to any
bank regulator having regulatory jurisdiction over the activities of the Bank or
the Company, pursuant to a formal regulatory request. In the event of a breach,
or threatened breach, by Executive of the provisions of this Section, the Bank
or the Company will be entitled to an injunction restraining Executive from
disclosing, in whole or in part, the knowledge of the past, present, planned or
considered business activities of the Bank or the Company, or any other similar
proprietary information, or from rendering any services to any person, firm,
corporation, or other entity to whom such knowledge, in whole or in part, has
been disclosed or is threatened to be disclosed. Nothing herein will be
construed as prohibiting the Bank from pursuing any other remedies available to
the Bank for such breach or threatened breach, including the recovery of damages
from Executive.


12.
SOURCE OF PAYMENTS.



All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank. The Company, however, unconditionally
guarantees payment and provision of all amounts and benefits due hereunder to
Executive and, if such amounts and benefits due from the Bank are not timely
paid or provided by the Bank, such amounts and benefits shall be paid or
provided by the Company.


13.
EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.



This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive, including Executive’s prior employment agreement dated
January 1, 2018, except that this Agreement shall not affect or operate to
reduce any benefit, compensation, tax indemnification or other provision inuring
to the benefit of Executive under any agreement between Executive, the Bank or
the Company. No provision of this Agreement shall be interpreted to mean that
Executive is subject to receiving fewer benefits than those available to him
without reference to this Agreement.


14.
NO ATTACHMENT.



(a)    Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.


(b)    This Agreement shall be binding upon, and inure to the benefit of,
Executive and the Bank and their respective successors and assigns.


15.
MODIFICATION AND WAIVER.



(a)    This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.


(b)    No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing





--------------------------------------------------------------------------------





waiver unless specifically stated therein, and each such waiver shall operate
only as to the specific term or condition waived and shall not constitute a
waiver of such term or condition for the future as to any act other than that
specifically waived.


16.
REQUIRED PROVISIONS.



(a)    The Bank's Board may terminate Executive's employment at any time and for
any reason, but any termination by the Bank's Board, other than Termination for
Just Cause, shall not prejudice Executive's right to compensation or other
benefits under this Agreement.


(b)    If Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank's affairs by a notice served under
Section 8(e)(3) (12 U.S.C. 1818(e)(3)) or 8(g) (12 U.S.C. 1818(g)) of the
Federal Deposit Insurance Act, the Bank's obligations under this Agreement shall
be suspended as of the date of service unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion (i)
pay the Executive all or part of the compensation withheld while its contract
obligations were suspended, and (ii) reinstate (in whole or in part) any of its
obligations which were suspended.


(c)    If Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank's affairs by an order issued under Section 8(e) (12
U.S.C. 1818(e)) or 8(g) (12 U.S.C.1818(g)) of the Federal Deposit Insurance Act,
all obligations of the Bank under this Agreement shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.


(d)    If the Bank is in default as defined in Section 3(x) (12 U.S.C.
1813(x)(1)) of the Federal Deposit Insurance Act, all obligations of the Bank
under this Agreement shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.


(e)    All obligations of the Bank under this Agreement may be terminated,
except to the extent determined that continuation of the contract is necessary
for the continued operation of the Bank; (i) by the Comptroller of the Office of
the Comptroller of the Currency (“OCC”) or his or her designee, at the time the
Federal Deposit Insurance Corporation enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in Section
13(c) of the Federal Deposit Insurance Act; or (ii) by the Comptroller or his or
her designee at the time the Comptroller, or his or her designee approves a
supervisory merger to resolve problems related to operation of the Bank or when
the Bank is determined by the Comptroller to be in an unsafe or unsound
condition. Any rights of the parties that have already vested, however, shall
not be affected by such action.


(f)    Any payments made to Executive pursuant to this Agreement, or otherwise,
are subject to and conditioned upon compliance with 12 U.S.C. Section 1828(k)
and any rules and regulations promulgated thereunder, including 12 C.F.R. Part
359, and to the extent applicable, 12 C.F.R. §163.39.


17.
SEVERABILITY.



If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other
provisions of this Agreement or any part of such provision not held so invalid,
and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.


18.
HEADINGS FOR REFERENCE ONLY.






--------------------------------------------------------------------------------







The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.


19.
GOVERNING LAW.



This Agreement shall be governed by the laws of the State of New York, without
regard to its conflict of law principles, unless superseded by federal law or
otherwise specified herein.


20.
ARBITRATION.



Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator, sitting in a location selected by Executive within fifty (50)
miles from the principal office of the Bank, in accordance with the rules of the
American Arbitration Association’s National Rules for the Resolution of
Employment Disputes (“National Rules”) then in effect. The Bank shall provide a
list of three or more arbitrators to Executive from which Executive shall select
the arbitrator. If the parties are unable to agree within fifteen (15) days from
the date the Bank presents the list to Executive, the arbitrator shall be
appointed for them from a panel of arbitrators selected in accordance with the
National Rules. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.


21.
PAYMENT OF COSTS AND LEGAL FEES AND REINSTATEMENT OF BENEFITS.



In the event any dispute or controversy arising under or in connection with
Executive’s termination is resolved in favor of Executive, whether by judgment,
arbitration or settlement, Executive shall be entitled to the payment of: (1)
all legal fees incurred by Executive in resolving such dispute or controversy;
(2) any back-pay, including salary, bonuses and any other cash compensation,
fringe benefits and any compensation and benefits due Executive under this
Agreement; and (3) any other compensation otherwise due Executive as a result of
a breach of this Agreement by the Bank. Any payments pursuant to this Section 21
shall occur no later than two and one-half months after the dispute is settled
or resolved in Executive’s favor.


22.
INDEMNIFICATION.



(a)    The Bank and the Company shall provide Executive (including his heirs,
executors and administrators) with coverage under a standard directors’ and
officers’ liability insurance policy at its expense. The Bank shall indemnify
Executive (and his heirs, executors and administrators) to the fullest extent
permitted under OCC regulations, or its successors, against all expenses and
liabilities reasonably incurred by him in connection with or arising out of any
action, suit or proceeding in which he may be involved by reason of his having
been a director or officer of the Bank (whether or not he continues to be a
director or officer at the time of incurring such expenses or liabilities), such
expenses and liabilities to include, but not be limited to, advancement of legal
fees and expenses, judgments, court costs and attorneys’ fees and the cost of
reasonable settlements, provided, however, the Bank or Company shall not be
required to pay or reimburse him for any civil money penalty or judgment
resulting from any administrative or civil action instituted by any federal
banking agency, or any other liability or legal expense with regard to any
administrative proceeding or civil action instituted by any federal banking
agency which results in a final order or settlement pursuant to which he :





--------------------------------------------------------------------------------





(i)
    Is assessed a civil money penalty;

(ii)
    Is removed from office or prohibited from participating in the conduct of
the affairs of the insured depository institution; or

(iii)
    Is required to cease and desist from or take any affirmative action
described in section 8(b) of the Federal Deposit Insurance Act with respect to
the Bank.

Any such indemnification shall be made consistent with OCC regulations, or its
successors, and Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C.
§1828(k), and the regulations issued thereunder in 12 C.F.R. Part 359.


(b)    Notwithstanding the foregoing, no indemnification shall be made unless
the Bank or Company gives the OCC, or its successors, at least sixty (60) days’
notice of its intention to make such indemnification. Such notice shall state
the facts on which the action arose, the terms of any settlement, and any
disposition of the action by a court. Such notice, a copy thereof, and a
certified copy of the resolution containing the required determination by the
Board of the Bank or Company and shall be sent to the district deputy
comptroller of the OCC, or its successors, together with a request to promptly
acknowledge receipt thereof. The notice period shall run from the date of such
receipt. No such indemnification shall be made if the OCC, or its successors,
advises the Bank or Company in writing within such notice period, of its
objection thereto.


23.
SUCCESSOR TO THE BANK.



The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.


24.
NON WAIVER.



The failure of one party to insist upon or enforce strict performance by the
others of any provision of this Agreement or to exercise any right, remedy or
provision of this Agreement will not be interpreted or construed as a waiver or
relinquishment to any extent of such party’s right to enforce or rely upon same
in that or any other instance.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF the Bank and Executive have signed (or caused to be signed)
this Agreement, effective as of January 1, 2019.


Attest:
 
Northfield Bank
 
 
 
/s/ M. Eileen Bergin
By:
/s/ Steven M. Klein
Secretary
 
Steven M. Klein
 
 
President and Chief Executive Officer
 
 
 
Attest:
 
Executive
 
 
 
/s/ M. Eileen Bergin
 
 /s/ Kenneth J. Doherty
Secretary
 
Kenneth J. Doherty, Executive Vice President


 
 
Northfield Bancorp, Inc.
 
 
(The Company is executing this Agreement only for purposes of acknowledging the
obligations of the Company hereunder.)
 
 
 
Attest:
 
 
 
 
 
/s/ M. Eileen Bergin
 
/s/ Steven M. Klein
Secretary
 
Steven M. Klein
 
 
President and Chief Executive Officer






